Citation Nr: 0721335	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  04-00 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.	Whether the veteran filed a timely notice of disagreement 
(NOD) of an      August 1995 rating decision by the regional 
office.

2.	The propriety of reduction in payment of monthly 
compensation benefits for bilateral achilles tendonitis from 
30 percent to the 20 percent level.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1989 to 
November 1990.

This case comes to the Board of Veterans' Appeals (Board) 
from various decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The present claims under consideration each stem from a prior 
August 1995 rating decision (of the Seattle, Washington RO) 
granting an increased rating from 10 to  20-percent for 
service-connected bilateral achilles tendonitis, effective 
from         February 14, 1995 -- and also denying a total 
disability rating based on individual unemployability (TDIU), 
a petition to reopen a claim for service connection for 
residuals of a left thigh injury, and nonservice-connected 
pension benefits.                One matter currently on 
appeal, is whether the veteran filed a timely NOD with         
the above decision.  As indicated in its August 2003 
correspondence to the veteran, the RO denied this particular 
claim. 

The remaining issue concerns the determination by the 
regional office that the reduction in payment of monthly 
compensation for the bilateral ankle disability,         to 
correct an administrative error, was warranted.  Following 
issuance of the  August 1995 rating decision (and action 
later that month to provide notice of            the same), 
the RO did not immediately commence payment of the additional 
compensation due.  Then in a March 2002 letter, the RO 
informed the veteran that he would receive payment of the 
increased benefits retroactive to the February 14, 1995 
effective date (on the first day of the following month) -- 
but erroneously listed the level of compensation at 30-
percent.  He received a retroactive award in the 
corresponding amount.                

On discovering the error in its prior calculation of 
benefits, a January 2004 RO administrative decision proposed 
a reduction in monthly compensation benefits from the 30 to 
20 percent level.  This reduction in monthly benefits was 
later undertaken effective from April 1, 2004. 

In January 2007, the veteran's claims file was transferred to 
the RO in Philadelphia, and that office forwarded the appeal 
to the Board.
 
Then in February 2007, for good cause shown, the Board 
advanced this case on    the docket.  38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2006).

As a further preliminary consideration, the Board notes that 
during the pendency   of the appeal, the veteran has raised 
several additional claims as to compensation for service-
connected disabilities, nonservice-connected pension and 
other claimed benefits, for which in nearly every instance 
the RO timely adjudicated these matters.  There nonetheless 
remains still one unadjudicated claim, that of entitlement to 
an annual clothing allowance based on the use of modified 
shoes due to his service-connected bilateral ankle condition.  
This additional claim, however, is not currently before the 
Board.  38 C.F.R. § 20.200 (2006).  So it is referred to  the 
RO for appropriate development and consideration.


FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable 
disposition of the claims on appeal has been obtained.  
Additionally, the veteran has received comprehensive notice 
as to the applicable laws and regulations, and evidence 
required to substantiate these claims.

2.	An August 1995 RO rating decision granting an increased 
rating from 10 to        20-percent for bilateral achilles 
tendonitis, effective from February 14, 1995,            and 
also denied his claim for a TDIU, petition to reopen a claim 
for service connection for residuals of a left thigh injury, 
and claim for nonservice-connected pension benefits.  The RO 
sent him a letter on August 19, 1995, notifying him of that 
decision and apprising him of his procedural and appellate 
rights.              

3.	There is no record of any statement received within one-
year of notification of the August 1995 rating decision that 
may be construed as a timely NOD of it.

4.	Following the August 1995 decision awarding an increase in 
rating from 10 to 20-percent for bilateral achilles 
tendonitis, the RO did not initially commence disbursement of 
monthly compensation benefits at the appropriate higher rate.  

5.	Upon discovering this delay in processing payment, in 
March 2002 the RO initiated payment at a higher rate, 
including a preliminary award of benefits retroactive to the 
effective date of the increased disability rating -- but 
erroneously paid the veteran at the 30 percent level, rather 
than the 20 percent rate to which he was entitled.

6.	In a January 2004 decision, the RO proposed a reduction in 
monthly compensation benefits from 30 to 20-percent, 
effective April 1, 2004, due to the prior administrative 
error.  The proposed reduction was implemented later during 
April 2004.

7.	This reduction in rating to payment of benefits at the 20 
percent level was entirely consistent with the precise 
disbursement of predetermined levels of monetary benefits for 
disabilities rated at varying degrees of severity, as set 
forth  by way of legislative enactment.


CONCLUSIONS OF LAW

1.	The veteran did not timely appeal the RO's August 1995 
rating decision.               38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.200, 20.201, 20.300, 20.302, 
20.1103 (2006).

2.	The RO correctly reduced the amount of monthly benefits 
for bilateral      achilles tendonitis from compensation at 
the 30 percent to the 20 percent level,             effective 
April 1, 2004.  See 38 U.S.C.A. § 1114 (codifying pertinent 
Public Laws  in effect from December 1, 2003 to the present); 
38 C.F.R. §§ 3.105, 3.500(b)(2) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

Also, during the pendency of this appeal, on March 3, 2006, 
the U. S. Court of Appeals for Veterans Claims (Court) issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom.           
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements are:  (1) veteran's status; (2) 
existence of a disability; (3) connection between military 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an 
application for "service connection," VA must review the 
information and evidence presented with the claim and provide 
the veteran notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
The Dingess/Hartman holding went on to indicate this includes 
notice that a disability rating and an effective date for the 
award of benefits               will be assigned if service 
connection is awarded.  See, too, Dunlap v. Nicholson,               
21 Vet. App. 112 (2007).
In the present case at hand, notwithstanding the above 
criteria concerning application of the VCAA's duty to notify 
and assist, the disposition of the issues presented may be 
determined in accordance with applicable law, without need 
for further factual development of the record.  The issue of 
the timeliness of the veteran's NOD with an August 1995 
rating decision, turns entirely on the prescribed timeframe 
within which to perfect an appeal of a regional office 
determination, before becoming final on the merits.  This is 
particularly the situation in the absence of any suggestion 
that a NOD was sent earlier than the relevant correspondence 
from the veteran that is already of record.  Similarly, the 
RO's adjustment to the rate of monthly compensation for a 
bilateral ankle condition was based on the guidelines on 
payment of VA benefits, and notably, did not involve any 
factual determination as to the underlying medical severity 
of his condition (as the August 1995 rating decision itself 
had previously provided such determination).  When, as in 
this instance, the law is dispositive, and no additional 
development of the evidence would appear to further the 
adjudication of the appeal, it has been held that the VCAA 
generally does not apply.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence     in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  See also 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).

Accordingly, the veteran's claims may be adjudicated on their 
respective merits based upon the current record.







Governing Law, Regulations and Analysis

A.	Whether the Veteran's NOD was Timely Filed

The veteran is contesting the August 2003 determination by 
the RO that he did not file a timely NOD of an August 1995 
rating decision, which as stated, granted a partial increase 
in rating for his bilateral achilles tendonitis from 10 to 20 
percent --  essentially, by granting separate 10 percent 
ratings for each foot, which when combined (inclusive of a 
bilateral factor of 1.9) amounted to a combined rating of        
20 percent.  See 38 C.F.R. § 4.25 (providing for the VA's 
combined ratings table).                            The 
August 1995 rating decision further denied a claim for a 
TDIU, petition to reopen a claim for service connection for a 
left thigh injury, and nonservice-connected pension benefits.                

An appeal to the Board consists of a timely filed NOD in 
writing and, after a Statement of the Case (SOC) has been 
furnished, a timely filed Substantive Appeal (a VA Form 9 or 
an equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. §§ 20.200-20.202 (2006)

The claimant must file an NOD with a decision by the agency 
of original jurisdiction (in this instance, the RO) within 
one year from the date that notification is mailed to him or 
her.  The date of mailing of the notification of the 
determination is presumed to be the same as the date of the 
letter.  38 C.F.R. § 20.302(a).           Upon completion of 
this preliminary step, then a SOC will be issued, with the 
opportunity to file a substantive appeal either within 60 
days from the date the SOC is mailed to the claimant, or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.

Review of the record indicates that following the August 1995 
rating decision        in question, the RO sent the veteran a 
letter dated August 19, 1995 notifying him   of this 
determination.  Several years later, a report of email 
correspondence between him and the RO documents that he 
contacted that office in January 2002, with an inquiry on why 
he had not yet received monetary compensation resulting from 
the favorable portion of August 1995 decision awarding a 
higher 20 percent rating for his bilateral ankle disorder.  
An RO review of the file at time indeed confirmed                
this fact.

Thereafter, through its March 2002 correspondence sent to the 
veteran, the RO explained that a substantial lapse of time 
had occurred in processing the award of increased 
compensation benefits.  The letter continued that the RO had 
"made a decision on your claim for service-connected 
compensation received on February 14, 1995" (i.e., the 
original claim for increase), and informed him that he would 
begin to receive monthly payments of the compensation due for 
the bilateral tendonitis, to include an initial payment 
retroactively from the February 14, 1995 effective date of 
the increased rating (beginning on the first day of the 
following month, and with graduated increases in rate of 
payment over time, to reflect annual legislative amendments).  
As discussed in regard to the next issue presented on appeal, 
below, this March 2002 letter set forth an incorrect combined 
disability rating (at 30-percent, instead of 20-percent), and 
the veteran has since also appealed the RO's decision to 
adjust the rate of monthly compensation upon discovery of 
this administrative error.

In February 2003, the veteran submitted to the RO a statement 
intended as a NOD with the prior August 1995 rating decision, 
and each claim considered therein -- including for his 
service-connected bilateral ankle disability, a request for a 
still higher schedular rating than that already awarded.  See 
AB v. Brown, 6 Vet. App. 35, 39 (1993) (the veteran is 
presumed to be seeking the highest possible rating       for 
a disability unless he expressly indicates otherwise).  

The RO sent the veteran an August 2003 letter in response, 
indicating that his February 2003 expression of disagreement 
with the previous August 1995 rating decision did not qualify 
as a timely NOD under the applicable regulations,              
since received well beyond the expiration of one-year from 
notification of that decision.  The veteran contested this 
underlying determination on the issue of timeliness, and 
perfected an appeal to the Board concerning this matter.                      
See 38 C.F.R. § 19.34 (whether a timely NOD or Substantive 
Appeal has been filed is an appealable issue, and a claimant 
who has raised this issue will be furnished   an SOC on the 
question of timeliness of that documentation).  

In advance of considering the issue of timeliness, it is not 
without significance that the RO has since readjudicated each 
of the claims initially decided in August 1995.  For 
instance, a July 2006 rating action granted a temporary total 
rating for left achilles tendonitis based on convalescence 
from surgery (under 38 C.F.R. § 4.30) and non-service 
connected pension, as well as denied his petition to reopen a 
claim for service connection for residuals of a left thigh 
injury.  An October 2006 decision likewise denied a TDIU.  
Nonetheless, the question of timeliness of the NOD          
has significant implications for the effective date awarded 
of any benefits granted, particularly if confirmed that he 
actually had a pending claim for that benefit from the date 
of his original February 14, 1995 claim.  

Based on a thorough review of the claims file, the evidence 
does not demonstrate that the veteran filed a timely NOD of 
the August 1995 rating decision, or other correspondence that 
may be reasonably be construed as the same.  To this effect,  
the earliest documentation of record in which he expressed 
dissatisfaction with     the RO's prior decision is his 
February 2003 statement, which is clearly outside of the one-
year timeframe from notification of the pertinent rating 
decision, within which it could otherwise be deemed timely 
received. 

In support of his claim, the veteran alleges that the RO's 
March 2002 correspondence as to reconfiguration of his 
monthly benefits (with retroactive adjustment), was itself a 
new decision from which a timely appeal could be filed.    
Assuming this were the case, though, the March 2002 letter 
only referred to the increased rating issue; it could not 
have constituted a new determination on the remaining three 
issues also the subject of the August 1995 decision.  And in 
any event, this letter was limited in scope to the 
implementation of a monetary award already granted, and not 
the underlying issue of entitlement to the same.                
While it is unfortunate there was a significant delay in 
processing the RO's award  of benefits, the fact remains that 
the period in which to appeal the original decision at hand 
adjudicating the merits of his claims had concluded as of 
August 19, 1996   -- exactly one-year from the date of 
notification.   
It warrants mention also that while the veteran appears to 
have changed his place of residence on several occasions 
after issuance of the August 1995 rating decision,  the 
notification of it was appropriately sent to his most recent 
address of record.             He thus had a reasonable 
opportunity to initiate an appeal by filing a timely NOD.  In 
any event, the subsequent correspondence between him and the 
RO by various means substantiates that he was aware of the 
August 1995 decision, as this information itself was the 
basis of the later inquiry for requesting payment of 
additional monthly compensation benefits.

In light of the above, the criteria for receipt of a timely 
NOD have not been met,  and accordingly, the August 1995 
rating decision is considered to have become  final on its 
merits.  See 38 U.S.C.A. § 7105(c).  See also 38 C.F.R. §§ 
3.104, 20.201.    Hence, the veteran's appeal as to the 
issues decided therein is dismissed.  

B.	Reduction in Rate of Monthly Compensation

In accordance with the factual circumstances already set 
forth, while an            August 1995 rating decision 
granted an increased rating of 20 percent for bilateral 
achilles tendonitis (based on the combination of separate 10 
percent ratings), effective February 14, 1995, the RO 
inadvertently did not commence payment of the increased 
benefits.  As set forth in the January 2006 SOC on the 
present issue (and indicated by other evidence on file), the 
RO instead continued to pay him at the 10 percent rate -- 
although admittedly there is no conclusive documentation    
as to exactly the level of payments received between 1995, 
and the eventual discovery of an error.    

In any event, when the veteran brought this situation to the 
RO's attention in        early-2002, it responded by 
commencing payment at a higher rate, to begin with a lump sum 
award of increased compensation retroactively effective to 
March 1, 1995 (the first day of the month following the 
February 14, 1995 effective date of the increased rating).  
There was yet another administrative miscalculation, however, 
because the RO incorrectly set the revised rate of 
compensation at 30-percent,          not the 20 percent 
rating that had been granted.  

The RO later discovered this second inaccuracy, and in a 
January 2004 administrative decision formally determined that 
the proper rate of compensation, both retroactive to March 1, 
1995 and prospectively, was that of 20 percent disabling, and 
not 30 percent.  Consequently, it was proposed that his 
monthly benefits would be reduced from $316.00 to $205.00 
effective April 1, 2004.  It was further determined that 
while this error had resulted in disbursement of additional 
compensation payments of $10,581.00, there was no overpayment 
created because the error was made on the part of the RO.    

In April 2004, the RO implemented the proposed reduction as 
stated above, with  the only exception that the new payment 
start date was May 1, 2004.  Due to the one-month delay in 
implementing the reduction the RO considered this itself to 
create an overpayment to the veteran of $111.00.  However, a 
December 2004 decision of the Committee on Waivers and 
Compromises at the RO granted a waiver of indebtedness in the 
entire amount of this sum. 

For the purpose of determining the appropriate amount of 
compensation benefits for a service-connected disability, VA 
utilizes a detailed rating schedule that is based as far as 
practical upon average impairment of earning capacity from 
that condition.  In applying this schedule, accurate and 
fully descriptive medical examinations are required.  See 38 
C.F.R. 4.1.  Once the appropriate award is determined, 
further action is undertaken for payment of the benefits 
awarded at the correct rate.         See generally, 38 C.F.R. 
§ 3.4.

The rates of disability compensation payable to veterans are 
established by law.  See 38 U.S.C.A. § 1114(a)-(j).  These 
rates are periodically adjusted by Congress through 
legislative enactment, usually on an annual basis.  VA is 
required to publish these annual changes enacted by Congress.  
See 38 C.F.R. § 3.21  (providing that rates of compensation, 
dependency and indemnity compensation for surviving spouses 
and children, and other benefits, are published in tabular 
form       in appendix B of the Veterans Benefits 
Administration Manual M21-1 and are to be given the same 
force and effect as if published in the regulations).

In the instant case, the August 1995 RO rating decision that 
increased the disability rating for bilateral achilles 
tendonitis to a 20-percent combined evaluation               
was unambiguous as to the benefit awarded.  This in turn 
would warrant the issuance of payment at the corresponding 
rate.  The determination of these applicable monthly rates of 
compensation are set forth by Congress by way of legislative 
enactment.  VA does not have the discretion to alter these 
predetermined amounts of monetary benefits established in the 
legislation.  So the decision to adjust the veteran's monthly 
rate of compensation to the proper amount for a             
20 percent rating was justified, and even required under the 
applicable law on the payment of service-connected benefits.  

Also, to the extent that the veteran then sought an 
underlying increase of his disability rating based on medical 
evidence (and has since obtained a further partial increase 
in rating) at the time he filed his July 2004 NOD with the 
January 2004 administrative decision, that is clearly a 
distinct issue from the payment rate once a disability rating 
is established.  It would require otherwise having filed a 
new claim for increase, or a pending appeal of an existing 
rating decision.  However, notwithstanding any 
contemporaneous or subsequent actions to increase his award 
of disability compensation, the adjudicated level of 
compensation during the time in question was set at 20-
percent, and that determined the appropriate rate of payment.  

Additionally, the timing of the events by which the reduction 
in disability rating was implemented was consistent with the 
specified procedures in this regard.  Under the provisions 
which apply to reductions and discontinuance of compensation, 
the effective date of a reduction in rating due to an award 
based solely upon administrative error or error in judgment, 
shall be the date of the last payment.  38 C.F.R. § 
3.500(b)(2).  Here, the RO properly assigned an April 1, 2004 
effective date for reduction to the 20 percent level, the 
date of the last payment that was issued at the erroneous 
prior 30 percent rate.  This reduction occurred more than 
two-months after initial discovery of the administrative 
error, inasmuch as    the RO through the January 2004 
proposed reduction afforded notice of this future action, 
along with a 60-day period after notice within which to 
provide additional evidence and request a pre-determination 
hearing.  See 38 C.F.R. § 3.105(e).          See also 38 
C.F.R. § 3.103(b)(2) (subject to certain specified 
exceptions, no award of compensation, pension of dependency 
or indemnity compensation shall be adversely affected without 
notice, and a 60-day period within which to submit relevant 
evidence).  Thus, the veteran has also had a reasonable 
opportunity to have been heard on the merits of the proposed 
reduction action.  

There has likewise been full payment to the veteran of the 
amount of compensation due, notwithstanding the reduction.  
As the basis for the reduction was an administrative error, 
the erroneously paid additional benefits (as stated, when 
factoring in the retroactive award to March 1, 1995, in the 
approximate amount of $10,000) were not deemed an 
overpayment.  So the veteran essentially retained    the 
monetary benefits received from the RO's prior 
miscalculation.  While the RO apparently delayed the 
reduction action by one-month to May 1, 2004, and this was 
briefly considered to create a relatively minor overpayment 
of $111.00, a waiver of the alleged indebtedness was 
subsequently granted.           

Accordingly, the reduction in rate of monthly compensation 
for bilateral achilles tendonitis from 30 to 20-percent was 
correct under the principles pertaining to effectuating an 
award of disability compensation was objectively correct, and 
also did not result in any detrimental impact upon the level 
of legally warranted compensation.  Whereas the disposition 
of this claim is based on the applicable law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).












ORDER

A timely NOD in response to an August 1995 rating decision by 
the regional office was not received.

The RO properly reduced its payment of monthly compensation 
benefits for bilateral achilles tendonitis from the 30 
percent to the 20 percent level, effective from April 1, 
2004.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


